11 So. 3d 470 (2009)
Gustavo Javier GUERRA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2939.
District Court of Appeal of Florida, Third District.
June 24, 2009.
Carlos A. Martinez, Public Defender, and Gwendolyn Powell Braswell, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Linda S. Katz, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and RAMIREZ and WELLS, JJ.
PER CURIAM.
Affirmed. See Smith v. State, 998 So. 2d 516 (Fla.2008); see also Fla. R. Crim. P. 3.216; Chestnut v. State, 538 So. 2d 820, 821 (Fla.1989).